The opinion of the court was
by Agnew, J.
— It is agreed on all hands, says Judge Redfield, in his work on Railways, ed. 1867, p. 174, that carriers of passengers are liable only for negligence either proximate or remote, and *229that they are- not insurers of the safety of their passengers, as they are as carriers of goods and baggage of passengers. The numerous cases cited from which this result is drawn, justify this statement: Alden v. N. Y. Central Railroad Co., 26 N. Y. 102, holding that a carrier is bound absolutely to provide a safe vehicle, irrespective of any question of negligence, is not in accord with the American cases generally, or the modern English decisions. It is reviewed in Readhead v. Midland Railroad Co., 2 Law Rep. C. B. 412, and therein said not to be founded in good reason. See the cases collected in Shearman & Redfield on Negligence (1869) 299, §. 267.
The language of Judge Gibson, taken from N. Jersey Railroad Co. v. Kennard, 9 Harris 204, that a carrier of' either goods or passengers, is bound to provide a carriage or vehicle perfect in all its parts, in default of which he becomes responsible for any loss or injury that may be suffered, has no relation to the question now before us. The case he was considering was that of a car made without guards at the windows to prevent the arms of passengers being thrust out, to their injury, which he considered a defect in the construction of the car, making the carrier liable for negligence. The car was not perfect in its parts as he thought. The car was imperfect in construction and therefore not adapted to the end to be attained, to wit, security. It may not be amiss to say that this opinion of the Chief Justice as to window guards, was not sustained by the court in banc, and has since been overruled in Pittsburg & Connellsville Railroad Co. v. McCleary, 6 P. F. Smith 294. The doctrine we are now asked to sustain, is that though the car is perfect in all its parts, if imperfect from some latent and undiscoverable defect, which the utmost skill and care could neither perceive nor provide against, the railway company must still be held responsible for injury to passengers, on the ground of an absolute liability for every defect. The plaintiff in error in effect contends, that the defendants were warrantors against every accident, but even in the case referred to, Judge Gibson denied this rule. He said of the carrier, he is bound to guard him (the passenger) from every danger which extreme vigilance can prevent. This expresses the true measure of responsibility. He answered a point in these words, “ That the company is responsible only for defects discoverable by a careful man after a careful examination and exercise of sound judgment.” Thus: “ This is true, but were there such an examination and exercise of judgment ? The defective construction of the car must have been obvious to the dullest perception,” &c. The same rule was laid down in Laing v. Colder, 8 Barr 482. Judge Bell says, it is long since settled that the common-law responsibilities of carriers of goods for hire, do not as a whole extend to carriers of passengers. The latter are not insurers against all accidents. *230But though (he says) in legal contemplation they do not warrant the absolute safety of their passengers, they are bound to the exercise of the utmost degree of diligence and care. The slightest neglect against which human prudence and foresight may guard, and by which hurt or loss is occasioned, will render them liable in damages. The same doctrine will be found in substance in Railroad Co. v. Aspell, 11 Harris 149, and Sullivan v. The Philadelphia & Reading Railroad Co., 6 Casey 234, and in other cases. In all the Pennsylvania cases, it will be found that negligence is the ground of liability on the part of a carrier of passengers. Absolute liability requires absolute perfection in machinery in all respects, which is impossible.
The utmost which human knowledge, human skill and human foresight and care can provide, is all that in reason can be required. To ask more is to prohibit the running of railways, unless they possess a capital and surplus which will enable them to add a new element to their business, that of insurance. Nor can we carry the requirement beyond the use of known machinery and modes of using it. Railroads must keep pace with science and art and modern improvement, in their application to the carriage of passengers, but are not responsible for the unknown as well as the new. The rule laid down by the learned judge, in the language quoted in the second assignment of error, is a correct summary of the law. The rule of responsibility differs from the rule of evidence. Primfi facie, where a passenger, being carried on a train, is injured without fault of his own, there is a legal presumption of negligence, casting upon the carrier the onus of disproving it: Laing v. Colder, 8 Barr 482; Sullivan v. Philadelphia & Reading Railroad Co., 6 Casey 234; Shearman & Redfield on Negl. § 280; Redfield on Railways, § 1760, and notes. This is the rule when the injury is caused by a defect- in the road, cars, or machinery, or by a want of diligence or care in those employed, or by any other thing which the company can and ought to control as a part of its duty, to carry the passengers safely; but this rule of evidence is not conclusive. The carrier may rebut the presumption and relieve himself from responsibility by showing that the injury arose from an accident which the utmost skill, foresight and diligence could not prevent.
We think none of the errors assigned are sustained, and the judgment is therefore affirmed.